DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 3, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,495,642 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-4 and 11-15 drawn to a method for identifying inhibitors of breast cancer metastasis or a method for detecting breast cancer metastasis) in the reply filed on June 28, 2021, is acknowledged.  Furthermore, Applicant’s election of Species A (i.e., a single and specific protein that is specific for the secretome of a chondrocyte as IL-8); and Species B (i.e., a single and specific ligand as a protein) in the reply filed on June 28, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that in light of the search results, Species A and B are hereby withdrawn. 

Status of Claims
Claims 1-17 were originally filed on October 16, 2019. 
The amendment received on January 3, 2022, canceled claim 13; and amended claims 1, 3, 11, and 14-15.
Claims 1-12 and 14-17 are currently pending and claims 1-4, 11-12, and 14-15 are under consideration as claims 5-10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2021.

Priority
The present application is a continuation of U.S. Application No. 14/786,099 filed on October 15, 2015, which claims status as a 371 (National Stage) of PCT/EP2014/058264 filed April 23, 2014, claims priority under 119(e) to U.S. Provisional Application No. 61/815,041 filed on April 23, 2013, and claims priority under 119(a)-(d) to European Application No. 13164922.0 filed on April 23, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 13164922.0, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 15 as open-ended requiring 100% identity to SEQ ID NO: 1 or 2 but with any N-/C-terminal additions.  Thus, the scope of claim 15 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Response to Arguments
Applicant’s arguments, see Response, filed 1/3/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 3 have been withdrawn. 

Applicant’s arguments, see Response, filed 1/3/22, with respect to the 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claim 17 as failing to comply 

Applicant’s arguments, see Response, filed 1/3/22, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-4 and 14-15 as being anticipated by Christensen et al., “Tumor metastasis targets in bone. A novel strategy to inhibit breast cancer metastases to bone,” available online at http://www.campus-technologies.de/wp-content/uploads/TO_ZEE20130417_breast_cancer_targets_bone.pdf, 2 pages (first available April 17, 2013) (cited in the IDS received on 10/29/19), alone or as evidenced by, Smith et al., Chem. Rev. 97:391-410 (1997) (cited in the IDS received on 10/29/19) has been withdrawn.

Applicant’s arguments, see Response, filed 1/3/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 11-13 as being unpatentable over Christensen et al., “Tumor metastasis targets in bone. A novel strategy to inhibit breast cancer metastases to bone,” available online at http://www.campus-technologies.de/wp-content/uploads/TO_ZEE20130417_breast_cancer_targets_bone.pdf, 2 pages (first available April 17, 2013) (cited in the IDS received on 10/29/19), in view of “Breast Cancer: Diagnosis”, available online at https://www.cancer.net/cancer-types/breast-cancer/diagnosis, 6 pages (first available 2012), alone or as evidenced by, Smith et al., Chem. Rev. 97:391-410 (1997) (cited in the IDS received on 10/29/19) has been withdrawn.

Applicant’s arguments, see Response, filed 1/3/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-15 as being unpatentable over Hsu et al., Oncogene 32:4436-4447 (2013) (cited in the IDS received on 10/29/19), in view of Calamia et al., Arthritis Res. Ther. 14:1-12 (2012) (cited in the IDS received on 10/29/19), and Halpern et al., Cancer Letters 308:91-99 (2011) (cited in the IDS received on 10/29/19), alone or as evidenced by, Yang et al., Proc. Natl. Acad. Sci. USA 111:12097-12102 (2014) (cited in the IDS received on 10/29/19) has been withdrawn.

Applicant’s arguments, see Response, filed 1/3/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-15 as being unpatentable over claims of U.S. Patent No. 10,495,642 B2 (Shastri et al.) has been withdrawn.

Applicant’s arguments, see Response, filed 1/3/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-4 and 14-15 as being unpatentable over claims of U.S. Patent No. 10,495,642 B2 (Shastri et al.) has been withdrawn.

Applicant’s arguments, see Response, filed 1/3/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 11-13 as being unpatentable over claims of U.S. Patent No. 10,495,642 B2 (Shastri et al.) in view of “Breast Cancer: Diagnosis”, available online at https://www.cancer.net/cancer-types/breast-cancer/diagnosis, 6 pages (first available 2012) has been withdrawn.

Maintained Objections
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites in line 1, “wherein said breast cancer metastases”…  It is respectfully requested that Applicants utilize the singular or plural form of metastasis consistently in order to be grammatically correct.  Appropriate correction is required.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites in step (c), “detecting in vitro a binding between…”  It is respectfully requested that claim 1 in step (c) recites, “detecting in vitro binding between…” in order to be grammatically correct.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.

Claim 15 is drawn to a method for detecting breast cancer metastasis wherein a ligand is provided to determine whether the ligand binds to at least one protein that is specific for the secretome of a chondrocyte such as CXCL5 wherein the ligand binds to the pocket of CXCL5.  These inventions as claimed encompass all known and all potential ligands that would bind to the pocket of CXCL5 (e.g., present claims 11 and 15), and therefore, comprise an endless array of ligands that bind to the pocket of CXCL5 including DNA, RNA, proteins, peptides, and chemical compounds.  The claimed invention does not include any structural information or denote a necessary core sequence that would indicate the ligand’s function in binding to the pocket of CXCL5.  Furthermore, the specification does not teach any examples of what would constitute a ligand that binds to the pocket of CXCL5 other than SEQ ID NOs: 1 
The specification only teaches two examples of a ligand that binds to the pocket of CXCL5; namely, SEQ ID NOs: 1 and 2 (See Specification, pg. 9, lines 9-12).  The Specification also teaches that it was surprisingly found that a particular region of the protein CXCL5 is suitable for a screening, i.e., "pocket" as depicted in Figures 7 and 8 (See Specification, pg. 9, lines 2-5).  More specifically, Figure 7 depicts the amino acid sequence of CXCL5 wherein the underlined residues in Figure 7 indicate the "pocket" by depicting which residues interact with instant SEQ ID NO: 1 (See Specification, pg. 9, lines 2-5).  Thus, the specification identifies the binding site that the claimed putative ligand binds to.  However, there is no recited structure for this ligand and no common core sequence shared between SEQ ID NOs: 1 and 2.  Therefore, the claims and specification fail to provide a representative number of species to support the vast array of ligands encompassed by the claimed invention to suggest that there is a core structure, sequence, or residues in each ligand that provides the common structure and/or function necessary to establish possession of the genus as a whole.
	Analysis of the instantly claimed ligand is analogous to the analysis established by the Federal Circuit in Amgen v Sanofi.  The court found that the “newly characterized antigen” test should not be used in determining whether there is adequate written description under 35 USC 112(a) for a claim drawn to an antibody (See Amgen v Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017)).  Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent (See Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010)).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.  In the instant case, although the instantly claimed ligand is not limited to an antibody, without an indication of a core structure, sequence or residues that would be necessary in order for a ligand to bind to a particular target, i.e., the pocket of CXCL5, it would be difficult for a skilled artisan to envision the correlation between structure and function 
Therefore, the Applicant is using an inadequately described “ligand that binds to the pocket of CXCL5” to inadequately describe the claimed “ligand that binds to the pocket of CXCL5”.  Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed “ligand that binds to the pocket of CXCL5”.  Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed as there are no structural limitations or common core sequence that would be necessary in order for a ligand to function in binding to the pocket of CXCL5 except for SEQ ID NOs: 1 or 2 recited in the Specification or claims.
           See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See page 1116.).
With the exception of a general definition of what could constitute a ligand that binds to the pocket of CXCL5 as disclosed by the specification, the skilled artisan cannot envision the method of claim 15.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the arguments do not apply to the analysis being used in the current rejection. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 

(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al. U.S. Publication No. 2007/0105133 A1 published on May 10, 2007 (cited in the Action mailed on 10/29/19) in view of Calamia et al., Arthritis Res. Ther. 14:1-12 (2012) (cited in the Action mailed on 10/29/19).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1-2, with respect to an in vitro method for identifying inhibitors of breast cancer metastases by (a) providing at least one protein that is specific for the secretome of a chondrocyte, (b) contacting in vitro the at least one protein with at least one putative ligand of the at least one protein of the secretome, and (c) detecting in vitro binding between the at least one putative ligand and the at least one protein of the secretome as recited in claim 1; with respect to where the at least one protein that is specific for a secretome of a chondrocyte is CXCL5 as recited in claim 2; and with respect to where the ligand is an inhibitor of the expression, stability, and/or biological function of the at least one protein as recited in claim 4:

	In one screening method, Clarke et al. teaches candidate compounds are evaluated for their ability to alter stem cell cancer marker expression by contacting a cell expressing a stem cell cancer marker, e.g., CXCL5, and then assaying for the effect of candidate compounds on expression (See Clarke specification, paragraph [0288]).  The effect of candidate compounds on expression of a cancer marker gene is assayed by detecting the level of cancer marker mRNA expressed by the cell (See Clarke specification, paragraph [0288]).  mRNA expression can be detected by any suitable method (See Clarke specification, paragraph [0288]).  Additionally, Clarke et al. teaches screening methods for identifying modulators, i.e., candidate or test compounds or agents, that bind to, or alter the signaling or function associated with the cancer markers, have an inhibitory (or stimulatory) effect, for example, stem cell cancer marker expression or cancer markers activity (See Clarke specification, paragraph [0289]).  Compounds found to inhibit the activity or expression of cancer markers are useful in the treatment of proliferative disorders, e.g., cancer, particularly metastatic cancer (See Clarke specification, paragraph [0289], [0313]) thereby constituting the identification of inhibitors of a stem cell cancer marker.  As such, the teachings of Clarke et al. suggest the claim limitations with respect to an in vitro method (i.e., contacting a cell with a candidate compound) for identifying inhibitors of cancer metastases by (1) providing at least one stem cell cancer marker, e.g., CXCL5, (2) contacting in vitro a cell with a candidate compound, and (3) detecting the binding between the candidate compound and the at least one stem cell cancer marker (i.e., detecting the effect of a candidate compound, for example, that bind to, or alter the signaling or function associated with the cancer markers, have an inhibitory (or stimulatory) effect) as recited in claim 1. 

Furthermore, with respect to at least one protein that is specific for the secretome of a chondrocyte as recited in claim 1(a) and claim 2, it is noted that the Specification defines a secretome as the bulk of peptides, proteins, growth factors, cytokines, and other active substances produced and secreted by cells (See Specification, pg. 2, lines 1-2).  It is further noted that the Specification defines a "protein that is specific for the secretome of a chondrocyte" as relating to secreted molecules that are either uniquely and/or predominantly (i.e., in higher amounts than in other cells) secreted by chondrocytes, when compared with osteoblasts (OBs), osteoclasts (OCs), and/or bone marrow derived CXCL5 as recited in claim 2.  Therefore, although, Clarke et al. does not teach that the stem cell cancer marker, CXCL5, is secreted by chondrocytes, since CXCL5 is claimed as a species of at least one protein that is specific for a secretome of a chondrocyte is CXCL5 in claim 2, the CXCL5 taught by Clarke et al. would also constitute a protein that is specific for the secretome of a chondrocyte thereby satisfying the claim limitations as recited in claims 1(a) and claim 2.
Additionally and/or alternatively, Calamia et al. examined the effects of chondroitin sulfate (CS) on proteins in the secretome of human articular chondrocytes for the treatment of osteoarthritis (See Calamia article, abstract; pg. 2, col. 1,1st full paragraph). Secretion of proteins in the secretome of chondrocytes were stimulated with IL-lp in cultured media (See Calamia article, abstract; pg. 2, col. 2, last full paragraph). By doing so, Calamia et al. identified 75 proteins in the secretome of human articular chondrocytes including CXCL5 as depicted in Table 1 (See Calamia article, abstract; pg. 4, col. 2, last paragraph). Figure 1 depicts the bioinformatics analysis of the identified and differentially abundant proteins (See Calamia article, abstract; pg. 4, col. 2, last paragraph; pg. 6, col. 1, 1st paragraph; pg. 7, Figure 1). As such, Calamia et al. teaches that CXCL5 constitutes a protein in the secretome of human articular chondrocytes, i.e., that CXCL5 is a protein that is specific for the secretome of a chondrocyte.
With respect to a putative ligand as recited in claim 1(b) and 1(c), the Specification defines “ligand” as including compounds that target the cellular/biological/molecular function of the proteins and includes any kind of molecule binding to the proteins of interest and thereby modulating the proteins stability and/or function (See Specification, pg. 7, lines 1-3).  As such, the identified compounds constitute a putative ligand as recited in claim 1(b) and 1(c).  

For claim 3, with respect to when a ligand binds to at least one protein, detecting where the binding between the ligand to the at least one protein leads to a decrease of the migration and/or a re-differentiation of a breast cancer cell and/or a reduction of the number and/or size of breast cancer metastases as recited in claim 3:


For claim 14, with respect to where breast cancer metastases is a bone and/or lung metastases:
Clarke et al. teaches that most patients with metastatic breast cancer have only one or two organ systems involved (See Clarke specification, paragraph [0006]).  The most common site for distant metastasis is the bone (30-40% of distant metastasis), followed by lung and liver (See Clarke specification, paragraph [0006]).  Therefore, given that that Clarke et al. teaches that CXCL5 is expressed in breast epithelial cells and given that the screening methods can identify inhibitor compounds that can be used to treat metastatic cancer, it would follow that Clarke et al. suggests that the screening methods can be used to identified inhibitor compounds of breast cancer metastasis wherein the metastasis is bone and/or lung metastasis as recited in claim 14. 


Clarke et al. teaches an in vitro method (i.e., contacting a cell with a candidate compound) for identifying inhibitors of cancer metastasis by (1) providing at least one stem cell cancer marker, e.g., CXCL5, (2) contacting in vitro a cell with a candidate compound, and (3) detecting the binding between the candidate compound and the at least one stem cell cancer marker (i.e., detecting the effect of a candidate compound, for example, that bind to, or alter the signaling or function associated with the cancer markers, have an inhibitory (or stimulatory) effect) (See discussion of claim 1 above).  Although Clarke et al. does not specify how the inhibitor compound binds to CXCL5, it follows that the inhibitor must bind to CXCL5 in order to satisfy the teachings of Clarke et al., e.g., inhibitor compound can bind to the stem cell cancer marker in order to inhibit expression of the stem cell cancer marker.  As such, the inhibitor compounds taught by Clarke et al. would constitute a ligand that binds to the pocket of CXCL5.  Thus, the teachings of Clarke et al. satisfy the claim limitation with respect to where the ligand binds to the pocket of CXCL5 as recited in claim 15.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	 Clark et al. does not expressly teach a method for identifying inhibitors of breast cancer metastases as recited in claim 1.  However, the teachings of Clark et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Clark et al. does not expressly teach that the CXCL5 is at least one protein that is specific for the secretome of a chondrocyte as recited in claim 2.  However, the teachings of Clarke et al. and/or Calamia et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method for identifying inhibitors of breast cancer metastases as recited in claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Clarke et al. and perform an in vitro screening method by (1) providing at least one stem cell cancer marker, (2) contacting in vitro a cell with a candidate compound, and (3) detecting whether the candidate compound binds to, alters the signaling or function associated with the cancer marker and/or have an inhibitory effect on the stem cell cancer marker wherein the stem cell cancer marker is CXCL5, which is known to be expressed at an elevated level in breast epithelial cells, and wherein the identified inhibitor compound can be used to treat breast cancer metastasis.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CXCL5 was known to be expressed at an elevated level in breast epithelial cells and because the identified inhibitor compound was known to be used to treat breast cancer metastasis as taught by Clarke et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the screening methods of Clarke et al. were used for identifying inhibitors of a stem cell cancer marker that can be used to treat breast cancer metastasis and therefore utilizing CXCL5 as the stem cell cancer marker would support the identification of an inhibitor of breast cancer metastasis given that CXCL5 expression is elevated in breast cancer by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where CXCL5 is at least one protein that is specific for the secretome of a chondrocyte as recited in claim 2, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Clarke et al. and identify an inhibitor of breast cancer metastasis in vitro by providing at least one protein that is specific for the secretome of a chondrocyte where the at least one protein that is specific for the secretome of a chondrocyte is CXCL5, contacting in vitro CXCL5 with a putative ligand of CXCL5, and detecting in vitro binding between the putative ligand and CXCL5 thereby identifying an inhibitor compound or agent of CXCL5 that binds to and/or alters the expression of CXCL5.  One of ordinary skill in the art at the time the invention was made in vitro screening methods of Clarke et al. were known to be used for identifying inhibitors of cancer metastasis by (1) providing at least one stem cell cancer marker, (2) contacting in vitro a cell with a candidate compound, and (3) detecting the binding between the candidate compound and the at least one stem cell cancer marker wherein the detection includes whether the candidate compound binds to, or alters the signaling or function associated with the cancer markers and/or have an inhibitory effect and wherein the stem cell cancer marker can be CXCL5.  Therefore, utilizing CXCL5 as the stem cell cancer marker that is secreted in the secretome of human articular chondrocytes would support the identification of an inhibitor of breast cancer metastasis by binding to, altering the signaling or function of, and/or having an inhibitory effect on CXCL5 by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 14-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., Oncogene 32:4436-4447 (2013) (cited in the IDS received on 10/29/19), in view of Calamia et al., Arthritis Res. Ther. 14:1-12 (2012) (cited in the IDS received on 10/29/19), Halpern et al., Cancer Letters 308:91-99 (2011) (cited in the IDS received on 10/29/19), and World Health Organization, International Agency for Research on Cancer, Common Minimum Technical Standards and Protocols for Biological Resource Centres Dedicated to Cancer Research, Vol. 2, International Agency for Research on Cancer, 48 pages (2007).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 11, with respect to a method of detecting breast cancer metastasis by detecting at least one protein that is specific for the secretome of a chondrocyte such as CXCL5 in a biological sample comprising chondrocytes obtained from a subject having primary breast cancer where the presence of CXCL5 is indicative for breast cancer metastasis and/or an increased risk for breast cancer metastasis:
Hsu et al. examined the levels of CXCL5 in blood samples of healthy donors, stage I and III breast cancer patients (See Hsu article, pg. 4437, col. 2, last paragraph to pg. 4438, col. 1, 1st paragraph; pg. 4443, col. 2, 3rd paragraph) thereby constituting blood samples obtained from a subject having primary breast cancer as recited in instant claim 11.  Hsu et al. found that the average CXCL5 serum level in 15 stage III patients was 124.3 pg/ml whereas the levels of CXCL5 in the sera of healthy donors and stage I patients were lower than those found in stage III patients as depicted in Figure 2a (See Hsu article, pg. 4438, col. 1, 1st paragraph; Figure 2a).  MCF-7 cells were used to assess cell migration and invasion in the presence of 15% of the serum from breast cancer patients (See Hsu article, pg. 4438, col. 1, 1st paragraph).  As shown in Figures 2b and c, migration and invasion of MCF-7 cells was dramatically enhanced in the presence of patients’ sera (See Hsu article, pg. 4438, col. 1, 1st paragraph).  Sera presenting high levels of CXCL5 exhibited greater enhancement of cell migration as depicted in Figure 2d (See Hsu article, pg. 4438, col. 1, 1st paragraph).  As such, Hsu et al. found that patients with invasive breast cancer have soluble factors such as CXCL5 released from the bone into the sera, which effectively increases cancer cell migration and invasion (See Hsu article, pg. 4438, col. 1, 1st paragraph).  
With respect to at least one protein that is specific for the secretome of a chondrocyte and with respect to where the biological sample comprises chondrocytes as recited in claim 11, Hsu et al. teaches that chemokines play a critical role in neoplastic transformation and cancer progression (See Hsu article, pg. 4436, col. 2, last paragraph).  The researchers sought to determine whether inflammatory CXCL5 by cells (See Specification, pg. 1, lines 22-23).  It is further noted that the Specification defines a "protein that is specific for the secretome of a chondrocyte" as relating to secreted molecules that are either uniquely and/or predominantly (i.e., in higher amounts than in other cells) secreted by chondrocytes, when compared with osteoblasts (OBs), osteoclasts (OCs), and/or bone marrow derived stromal cells (BMCs) (See Specification, pg. 9, lines 11-14).  Moreover, it is noted that the at least one protein that is specific for a secretome of a chondrocyte can be CXCL5 as recited in claim 11.  As such, although Hsu et al. teaches that the CXCL5 is secreted by osteoblasts and does not expressly teach that it is secreted by chondrocytes, the present specification describes that CXCL5 is uniquely and/or predominantly secreted by chondrocytes as discussed supra.  Thus, if CXCL5 constitutes a protein that is specific for the secretome of a chondrocyte as recited in claim 11, the CXCL5 taught by Hsu et al. would also constitute a protein that is specific for the secretome of a chondrocyte thereby satisfying the claim limitations as recited in claim 11.  
Additionally and/or alternatively, Calamia et al. examined the effects of chondroitin sulfate (CS) on proteins in the secretome of human articular chondrocytes for the treatment of osteoarthritis (See Calamia article, abstract; pg. 2, col. 1, 1st full paragraph).  Secretion of proteins in the secretome of chondrocytes were stimulated with IL-1β in cultured media (See Calamia article, abstract; pg. 2, col. 2, last full paragraph).  By doing so, Calamia et al. identified 75 proteins in the secretome of human articular chondrocytes including CXCL5 as depicted in Table 1 (See Calamia article, abstract; pg. 4, col. 2, last  paragraph).  Figure 1 depicts the bioinformatics analysis of the identified and differentially abundant proteins (See Calamia article, abstract; pg. 4, col. 2, last paragraph; pg. 6, col. 1, 1st paragraph; pg. 7, Figure 1).  As such, Calamia et al. teaches that CXCL5 constitutes a protein in the secretome of human articular chondrocytes, i.e., that CXCL5 is a protein that is specific for the secretome of a chondrocyte.
Furthermore, Halpern et al. teaches that chemokines are important mediators of tumor progression and metastasis where chemokines that bind to CXCR2 (i.e., CXCL1, 2, 3, 5, 6, 7, and 8) st full paragraph).  MSCs express several chemokines and chemokine receptors that permit their infiltration into damaged/inflamed tissues (See Halpern article, pg. 92, col. 1, 1st full paragraph).  Because little is known as to whether MSCs in their native bone marrow microenvironment can influence the homing/recruitment of circulating tumor cells to the bone, Halpern et al. sought to investigate whether bone derived from MSCs influenced the migration of murine mammary cancer cell lines that have metastatic ability (See Halpern article, pg. 92, col. 1, 1st to 2nd full paragraph).  The researchers found that MSCs secrete a number of chemokines but demonstrate that CXCL1 and CXCL5 play a significant role in the migration of the mammary cancer cell lines via CXCR2 (See Halpern article, pg. 92, col. 1, 2nd full paragraph).  As such, Halpern et al. provides evidence that the MSCs that differentiate into a variety of cells including chondrocytes and osteoblasts, secrete CXCL5.  
The WHO teaches that the methods used to collect biospecimens will vary depending on what the intended end use is and how the specimens will be processed (See WHO article, pg. 12, col. 1, 1st paragraph).  The WHO provides advice for collection of whole blood, blood cells, plasma/serum, solid tissues, urine, buccal cells and saliva (See WHO article, pg. 12, col. 1, 1st paragraph).  As such, the WHO article evidences that biological samples for cancer detection and/or research includes blood, serum, and tissue samples.  Therefore, the combined teachings of the cited references suggest detecting breast cancer metastasis by detecting the presence of CXCL5 in a biological sample that includes chondrocytes, osteoblasts, and MSCs where the presence of CXCL5 is indicative of breast cancer metastasis as recited in claim 11. 

For claim 12, with respect to where the detecting comprises detecting a binding of a ligand such as an antibody for CXCL5 where the ligand is an inhibitor of the biological function of CXCL5:
nd paragraph).  As shown in Figure 3a, both MCF-7 and MDA-MB-231 express detectable levels of CXCR2 (See Hsu article, pg. 4438, col. 1, 2nd paragraph).  The migration and invasion of MCF-7-OB-CM and MDA-MB-231-OB-DM in MCF-7 and MDA-MB-231 cells was neutralized by treatment with an anti-CXCR2 antibody as depicted in Figures 3b and c (See Hsu article, pg. 4438, col. 1, 2nd paragraph).  Furthermore, the anti-CXCR2 antibody decreased the stimulatory effects of CXCL5 in breast cancer cell migration and invasion as depicted in Figures 3d and e (See Hsu article, pg. 4438, col. 1, 2nd paragraph).  As such, the anti-CXCR2 antibody constitutes a ligand that is an inhibitor of CXCL5 biological function.  Moreover, MCF-7 cells were neutralized by treatment with the anti-CXCR2 antibody, which prevented the induction of cell migration and invasion via the sera of breast cancer patients as depicted in Figures 3h and I (See Hsu article, pg. 4438, col. 2, 1st paragraph).  As such, Hsu et al. detected that binding of the anti-CXCR2 antibody (i.e., a ligand for CXCL5 by binding to CXCR2) inhibited CXCL5 biological function in a biological sample obtained from a subject having primary breast cancer (i.e., sera from breast cancer patients).  Therefore, the teachings of Hsu et al. satisfy the claim limitation as recited in claim 12.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Hsu et al. does not expressly teach a method of detecting breast cancer metastasis by detecting the presence of CXCL5 at least one protein that is specific for the secretome of a chondrocyte in a biological sample comprising a tissue sample comprising MSCs, chondrocytes and osteoblasts as recited in claim 11.  However, the combined teachings of Calamia et al., Halpern et al., and the WHO article cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of detecting breast cancer metastasis by detecting the presence of CXCL5 at least one protein that is specific for the secretome of a chondrocyte in a biological sample comprising a tissue sample comprising MSCs, chondrocytes and osteoblasts as recited in claim 11, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Hsu et al. and obtain a tissue sample comprising chondrocytes, osteoblasts, and MSCs as a biological sample instead of a blood or serum sample from a subject having primary breast cancer in order to detect the presence of CXCL5 in the tissue where the presence of CXCL5 is indicative of breast cancer metastasis.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CXCL5 was known to be secreted in the secretome of human articular chondrocytes as taught by Calamia et al.; because chondrocytes and osteoblasts were known to originate from the same MSCs where the MSCs were also known to secrete CXCL5 as taught by Halpern et al.; and because biological samples to detect cancer were known to encompass whole blood, blood cells, plasma/serum, solid tissues, urine, buccal cells and saliva as taught by the WHO article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that a biological sample comprising blood/serum of Hsu et al. were used to detect increased CXCL5 levels in patients with invasive breast cancer, and therefore, obtaining a biological sample comprising a tissue sample of chondrocytes, osteoblasts, and MSCs from the patient with invasive breast cancer instead of a blood/serum sample would support the detection of breast cancer metastasis by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments with respect to claims 11-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Note that the rejection has been updated in light of Applicant’s amendment to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654